IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-81,853-01


                   EX PARTE HUMBERTO RODRIGUEZ, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR-0403-00-A IN THE 92ND DISTRICT COURT
                           FROM HIDALGO COUNTY


       Per curiam.

                                           OPINION

       The prior opinion is withdrawn. Pursuant to the provisions of Article 11.07 of the Texas

Code of Criminal Procedure, the clerk of the trial court transmitted to this Court this application for

a writ of habeas corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant

was convicted of one count of capital murder and one count of aggravated kidnapping. He was

sentenced to life imprisonment for the capital murder and twenty-eight years’ imprisonment for the

aggravated kidnapping. The Thirteenth Court of Appeals upheld the aggravated kidnapping

conviction, but reversed the capital murder conviction on the basis that jurisdiction was not proper

in Texas, because the killing took place in Mexico. Rodriguez v. State, No. 13-00-771-CR (Tex.

App. – Corpus Christi, August 14, 2003). The State petitioned this Court for discretionary review,
                                                                                                   2

and this Court reversed the judgment of the court of appeals as to the capital murder conviction, and

remanded to that court for further action. Rodriguez v. State, No. 1568-03 (Tex. Crim. App. 2004).

On remand, the Thirteenth Court of Appeals affirmed the trial court’s judgment. Rodriguez v. State,

No., 13-00-771-CR (Tex. App. – Corpus Christi 2007).

       Applicant contends, among other things,1 that his convictions for both aggravated kidnapping

and capital murder for murder in the course of an aggravated kidnapping violate the prohibition on

double jeopardy. The trial court has determined that Applicant’s convictions in both counts violate

the prohibition on double jeopardy. Relief is granted. The judgment in Count Two of Cause No.

CR-0403-00-A in the 92nd District Court of Hidalgo County is vacated.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 21, 2015
Do not publish




       1
           This Court has reviewed Applicant’s other claims and finds them to be without merit.